Name: 97/307/EC: Commission Decision of 16 May 1997 on the appointment of members of the European Consultative Forum on the environment and sustainable development (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  environmental policy;  economic policy
 Date Published: 1997-05-23

 Avis juridique important|31997D030797/307/EC: Commission Decision of 16 May 1997 on the appointment of members of the European Consultative Forum on the environment and sustainable development (Text with EEA relevance) Official Journal L 131 , 23/05/1997 P. 0028 - 0029COMMISSION DECISION of 16 May 1997 on the appointment of members of the European Consultative Forum on the environment and sustainable development (Text with EEA relevance) (97/307/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 97/150/EC of 24 February 1997 on the setting up of a European Consultative Forum on the environment and sustainable development (1), and in particular Articles 4 and 7 (1) thereof,Whereas the members of the European Consultative Forum on the environment and sustainable development are to be appointed by the Commission in the light of recommendations from organizations representing each sector concerned at Community level;Whereas it is necessary to appoint 32 Members of the Forum for a period of four years;Whereas it is necessary that the Commission designate a chairman from among the members of the Forum for a period of two years,HAS DECIDED AS FOLLOWS:Article 1 The following are appointed as members of the European Consultative Forum on the environment and sustainable development:Maria BuitenkampWilly BuschakMargarida Cancela d'AbreuCarmen de AndrÃ ©sOliver DoubledayBrigitte EdererJohn ElkingtonSylvie FaucheuxMarco GaaschRalph HalloThomas ImmelmannPer KÃ ¥gesonJens KampmannKlaus KohlhaseJacques KummerArunas KundrotasBedrich MoldanArmando MontanariJoaquÃ ­n Nieto SainzHannu NilsenThymio PapayannisIngolf PerniceGiorgio PortaTeresa PresasFiona ReynoldsJean SalmonThorvald StoltenbergUno SvedinMargaret SweeneyLaurence TubianaSilvia ZamboniTomasz ZyliczArticle 2 Thorvald Stoltenberg is designated as chairman of the European Consultative Forum on the environment and sustainable development for a period of two years.Done at Brussels, 16 May 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 58, 27. 2. 1997, p. 48.